Order unanimously affirmed without costs. Memorandum: In this child abuse proceeding, there was evidence that the infant had sustained a midshaft fracture of the left femur, with no accompanying bruising. A pediatrician testified that the fracture was most likely caused by a direct bending type of trauma to the thigh, and that he could not conceive how the fracture could have occurred accidentally. Although this evidence, if accepted, may have been sufficient to prove a prima facie case of child abuse (see, Family Ct Act § 1046 [a] [ii]), Family Court was not bound to accept the pediatrician’s expert opinion (see, PJI 1:90).
Here we see no reason to disturb Family Court’s rejection of the expert opinion and its consequent determination that petitioner failed to prove facts sufficient to invoke the presumption found in Family Court Act § 1046 (a) (ii). (Appeal from order of Oneida County Family Court, Pomilio, J. — child abuse.) Present — Doerr, J. P., Denman, Boomer, Balio and Lawton, JJ.